DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
	Claims 1 and 18 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 9 of copending Application No. 16/401,915 (reference application, hereinafter “the ‘915 application”) in view of Li (US 2016/0375655 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Regarding claim 1, claim 1 of the ‘915 application is directed to a composite gypsum board comprising: (a) a board core comprising set gypsum formed from a first slurry comprising water and stucco, the core having first and second core faces; and (b) a concentrated layer disposed in bonding relation to the first core face and formed from a second slurry comprising water and stucco.  Claim 7 of the ‘915 application, which depends on claim 1 of the ‘915 application, states the second slurry further includes an enhancing agent, which claim 9 of the ‘915 application further defines to be a pregelatinized starch.
	Li states pregelatinized starch is a starch thickener (e.g. ¶¶ [0105], [0106]).
	Regarding claim 18, in addition to the limitations of claim 1, the subject matter of claim 7 of the ‘915 application substantially matches that of claim 18 of the instant application.  Li’s disclosure identifies various enhancing additive alternatives which can be combined with pregelatinized starch (e.g. ¶¶ [0100] – [0120]).  Therefore, it would have been obvious to combine such additives, the rationale being that their combination has the same function as the additives individually.  MPEP § 2143, I, A.
	Regarding claim 19, in addition to the limitations of claim 18, Li discloses the enhancing agent comprising a pregelatinized starch having a viscosity of from about 20 centipoise to about 700 centipoise when the viscosity is measured while the starch is subjected to conditions according to the VMA method (e.g. ¶¶ [0010], [0101], [0103], [0105] – [0116]). 
	Regarding claim 20, in addition to the limitations of claim 19, the subject matter of claim 10 in the ‘915 application substantially matches that of claim 20 in the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2016/0375655 A1).
	Regarding claim 1, Li discloses a composite gypsum board (“composite gypsum board”, e.g. “composite gypsum board” 10: e.g. Fig. 1; ¶¶ [0007] – [0139]) comprising: 
	(a) a board core comprising set gypsum formed from a first slurry comprising water and stucco, the core having first and second core faces (“board core” having “first and second core faces”, e.g. “core” 24 having “first face” 26 and “second face” 28: e.g. Fig. 1; ¶¶ [0007] – [0010], [0012], [0013], [0021] – [0034], [0037], [0038], [0040] – [0042], [0052] – [0056], [0059], [0060], [0063] – [0066], [0072], [0077], [0080] – [0082], [0084], [0118], [0119], [0122], [0123], [0126], [0128] – [0130], [0133], [0134], [0137]); and 
	(b) a concentrated layer disposed in bonding relation to the first core face and formed from a second slurry comprising water and stucco and (i) starch thickener and/or (ii) cellulose (“concentrated layer”, e.g. “concentrated layer” 18: e.g. Fig. 1; ¶¶ [0007] – [0009], [0012], [0013], [0021] – [0025], [0027] – [0031], [0034], [0037], [0038], [0040], [0041], [0053], [0054], [0056], [0059], [0060], [0063], [0065] – [0084], [0097], [0100] – [0120], [0123], [0126], [0128] – [0134], [0136], [0137]; especially ¶¶ [0010], [0100] – [0117] for starch thickener and ¶¶ [0100], [0119] for cellulose).
	Regarding claim 4, in addition to the limitations of claim 1, Li discloses the board core having first and second faces and a first thickness (“board core” has “first and second core faces”, e.g. “core” 24 has “first face” 26 and “second face” 28: e.g. Fig. 1; ¶¶ [0007], [0012], [0013], [0021], [0037] – [0039], [0085], [0086]); the concentrated layer having a second thickness, the first thickness being greater than the second thickness (e.g. Fig. 1; ¶¶ [0008], [0012], [0013], [0021], [0028], [0040], [0041]); and the 18 has “first face” 20 and “second face” 22, the “second face” 22 facing the “core” 24 “first face” 26: e.g. Fig. 1; ¶¶ [0037], [0038]), the board further comprising a top cover sheet facing the second face of the concentrated layer and a bottom cover sheet facing the second face of the board core (“top cover sheet” of a “face paper” 12 facing “first face” 20 of “concentrated layer” 18 and “bottom cover sheet” of a “back paper” 30 facing “second face” 28 of “core” 24, respectively: e.g. Fig. 1; ¶¶ [0037], [0038]).  
	Regarding claim 14, in addition to the limitations of Li discloses the concentrated layer is formed from a slurry comprising starch thickener and cellulose (e.g. ¶¶ [0100] – [0117], [0119]).
	Regarding claim 15, in addition to the limitations of Li discloses the concentrated layer is formed from a slurry comprising cellulose and the starch thickener (e.g. ¶¶ [0100] – [0117], [0119]).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 19, claim 19 recites the limitation “the enhancing agent” in l. 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	The examiner observes claim 18, upon which claim 19 directly depends, contains a recitation to an “enhancing additive”.  If the “enhancing agent” of claim 19 and the “enhancing additive” are intended to refer to the same feature, the examiner recommends “the enhancing agent” read as “the enhancing additive” in order to maintain consistency in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above.
	Regarding claim 3, although Li does not explicitly state the starch thickener, cellulose, and/or copolymer increases the viscosity of the first slurry by at least about 100% within 30 seconds, Li states desirable starches have instant high viscosity in cold water, notably within 30 seconds, as a result of their rapid dissolution in the water of a slurry, therefore affording quick and desirable opportunity for hydrogen bonding to develop between starch and gypsum (e.g. ¶¶ [0105] – [0107]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide a starch thickener which increases the viscosity of the first slurry by at least about 100% within the 30 seconds Li discloses, the motivation being to provide rapid dissolution into the slurry to begin hydrogen bonding between the starch and the gypsum.
	Claims 1 – 10 and 14 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Stav (US 2012/0214887 A1). 
Regarding claim 1, Li discloses a composite gypsum board (“composite gypsum board”, e.g. “composite gypsum board” 10: e.g. Fig. 1; ¶¶ [0007] – [0139]) comprising: 
	(a) a board core comprising set gypsum formed from a first slurry comprising water and stucco, the core having first and second core faces (“board core” having “first and second core faces”, e.g. “core” 24 having “first face” 26 and “second face” 28: e.g. Fig. 1; ¶¶ [0007] – [0010], [0012], [0013], [0021] – [0034], [0037], [0038], [0040] – [0042], [0052] – [0056], [0059], [0060], [0063] – [0066], [0072], [0077], [0080] – [0082], [0084], [0118], [0119], [0122], [0123], [0126], [0128] – [0130], [0133], [0134], [0137]); and 
	(b) a concentrated layer disposed in bonding relation to the first core face and formed from a second slurry comprising water and stucco and (i) starch thickener and/or (ii) cellulose (“concentrated layer”, e.g. “concentrated layer” 18: e.g. Fig. 1; ¶¶ [0007] – [0009], [0012], [0013], [0021] – [0025], [0027] – [0031], [0034], [0037], [0038], [0040], [0041], [0053], [0054], [0056], [0059], [0060], [0063], [0065] – [0084], [0097], [0100] – [0120], [0123], [0126], [0128] – [0134], [0136], [0137]; especially ¶¶ [0010], [0100] – [0117] for starch thickener and ¶¶ [0100], [0119] for cellulose).
	Although Li is not specific as to the concentrated layer being formed from a second slurry comprising a copolymer containing polyacrylamide and acrylic acid, either (1) in combination with the starch thickener and/or cellulose or (2) as an alternative to the starch thickener and/or cellulose, this feature would have been obvious in view of Stav.
	MPEP § 2143, I, A, states the following regarding combining prior art elements according to known methods to yield predictable results:
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;
(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). "[I]t can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in KSR, 550 U.S. at 418, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

With respect to (1), as noted previously, Li does not disclose a concentrated layer being formed from a slurry comprising, at least in part, a copolymer containing polyacrylamide and acrylic acid.  However, Stav discloses slurry compositions comprising water, stucco, and a copolymer containing polyacrylamide and acrylic acid, the copolymer serving as a thickener (e.g. ¶¶ [0021] – [0052], especially ¶¶ [0032], [0037], [0038]).
	With respect to (2), Stav discloses the copolymer can be combined with other thickening agents, including starches such as pre-gelled starch (e.g. ¶ [0038]) or cellulose (e.g. ¶¶ [0032] – [0036]).
	With respect to (3), the fact Stav recognizes a combination of the copolymer and starch provides a predictable result to their combination, e.g. an improvement in cohesiveness of a slurry without adversely affecting setting times and bond strength to paper (features Stav generally states for useful thickeners: e.g. ¶ [0032]).
	With respect to (4), Stav’s slurry compositions are used for forming composite gypsum boards (e.g. ¶¶ [0022], [0048]).  Additionally, among other things, Li discloses cover sheets for the composite gypsum board are made from paper (“face paper” 12, “back paper” 30: e.g. ¶¶ [0023], [0037] – [0039], [0067], [0085], [0086], [0092], [0098], [0099], [0101], [0103], [0117], [0134], [0137]).
	Therefore, it would have been obvious to modify Li’s concentrated layer to be formed from a second slurry further comprising a copolymer containing polyacrylamide and acrylic acid as Stav suggests, the rationale being that a combination of the copolymer with starch thickener and/or cellulose was known in the prior art and one of ordinary skill in the art could have made this combination by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art, e.g. slurry cohesiveness without adverse setting time and good bond strength with paper.
	Additionally or alternatively, MPEP § 2143, I, B, states the following regarding simple substitution of one known element for another to obtain predictable results:
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;

(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

With respect to (1), as noted previously, Li does not disclose a concentrated layer being formed from a slurry comprising a copolymer containing polyacrylamide and acrylic acid.
	With respect to (2), Stav discloses the copolymer is an equivalent to other thickening agents, including starches such as pre-gelled starch (e.g. ¶ [0038]) or cellulose (e.g. ¶¶ [0032] – [0036]).
	With respect to (3), the fact Stav recognizes the copolymer can be used as an alternative to starch or cellulose suggests one of ordinary skill in the art could have substituted the starch and/or the cellulose for the copolymer with predictable results to their substitution, e.g. an improvement in cohesiveness of a slurry without adversely affecting setting times and bond strength to paper (features Stav generally states for useful thickeners: e.g. ¶ [0032]).
	With respect to (4), Stav’s slurry compositions are used for forming composite gypsum boards (e.g. ¶¶ [0022], [0048]).  Additionally, among other things, Li discloses cover sheets for the composite gypsum board are made from paper (“face paper” 12, “back paper” 30: e.g. ¶¶ [0023], [0037] – [0039], [0067], [0085], [0086], [0092], [0098], [0099], [0101], [0103], [0117], [0134], [0137]).
	Therefore, it would have been obvious to substitute starch thickener or cellulose as Li discloses for a copolymer containing polyacrylamide and acrylic acid as Stav suggests, the rationale being that this substitution yields a predictable result to one of ordinary skill in the art, e.g. slurry cohesiveness without adverse setting time and good bond strength with paper.
	Regarding claim 2, in addition to the limitations of claim 1, Li discloses the first slurry is substantially free of (i) starch thickener and (ii) cellulose (e.g. ¶¶ [0007], [0009], [0012]).  
	Although Li is not specific as to the first slurry being substantially free of copolymer containing polyacrylamide and acrylic acid, Li discloses the exclusion of enhancing additives, e.g. starch thickener and cellulose, from the first slurry used to form the board core reduces the amount of water needed to form the board core, thereby providing process efficiencies that reduce costs, e.g. in reducing the amount 
	Stav’s copolymer is provided as a solution in water (e.g. ¶¶ [0037], [0038]).
	Therefore, it would have been obvious to provide a first slurry as Li discloses which is free of the copolymer containing polyacrylamide and acrylic acid Stav discloses in order to reduce the costs associated with removing the water from the board core that addition of the copolymer would otherwise have added to the first slurry.
	Regarding claim 3, although Li and Stav do not explicitly state the starch thickener, cellulose, and/or copolymer increases the viscosity of the first slurry by at least about 100% within 30 seconds, Li states desirable starches have instant high viscosity in cold water, notably within 30 seconds, as a result of their rapid dissolution in the water of a slurry, therefore affording quick and desirable opportunity for hydrogen bonding to develop between starch and gypsum (e.g. ¶¶ [0105] – [0107]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide a starch thickener which increases the viscosity of the first slurry by at least about 100% within the 30 seconds Li discloses, the motivation being to provide rapid dissolution into the slurry to begin hydrogen bonding between the starch and the gypsum.
	Regarding claim 4, in addition to the limitations of claim 1, Li discloses the board core having first and second faces and a first thickness (“board core” has “first and second core faces”, e.g. “core” 24 has “first face” 26 and “second face” 28: e.g. Fig. 1; ¶¶ [0007], [0012], [0013], [0021], [0037] – [0039], [0085], [0086]); the concentrated layer having a second thickness, the first thickness being greater than the second thickness (e.g. Fig. 1; ¶¶ [0008], [0012], [0013], [0021], [0028], [0040], [0041]); and the concentrated layer having a first face and a second face, the concentrated layer first face facing the board core first core face (“concentrated layer” 18 has “first face” 20 and “second face” 22, the “second face” 22 facing the “core” 24 “first face” 26: e.g. Fig. 1; ¶¶ [0037], [0038]), the board further comprising a top cover sheet facing the second face of the concentrated layer and a bottom cover sheet facing the second face of the board core (“top cover sheet” of a “face paper” 12 facing “first face” 20 of “concentrated layer” 18 30 facing “second face” 28 of “core” 24, respectively: e.g. Fig. 1; ¶¶ [0037], [0038]).  
	Regarding claim 5, in addition to the limitations of claim 1, Stav discloses the copolymer contains about 40% or less by weight of acrylic acid, e.g. 10% by weight (e.g. ¶ [0037]).
	Stav’s broad range encompasses the claimed range whereas the narrower value lies within the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 6, in addition to the limitations of claim 1, Stav discloses the copolymer has a molecular weight of from about 100,000 to about 1,000,000 (e.g. ¶ [0037]).  
	Regarding claim 7, in addition to the limitations of claim 1, Stav discloses the cellulose is a cellulose ether (e.g. ¶¶ [0032] – [0036]).
	Regarding claim 8, in addition to the limitations of claim 1, Stav discloses the cellulose is in the form of, e.g., a methyl cellulose (e.g. ¶ [0033]).  
	Regarding claim 9, in addition to the limitations of claim 1, Stav discloses the starch thickener is modified by grafting foreign groups on the hydroxyl group of the glucose unit of the molecule (e.g. ¶¶ [0033] – [0035]).  
	Regarding claim 10, in addition to the limitations of claim 9, Stav discloses the foreign groups include, e.g., ethyl (e.g. ¶¶ [0033] – [0035]).
	Regarding claim 14, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1, Li discloses the concentrated layer is formed from a slurry comprising the starch thickener and the cellulose (e.g. ¶¶ [0100] – [0117], [0119]).  Per the modifications in view of Stav, the concentrated layer is formed from a slurry further comprising the copolymer.
	Regarding claim 15, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1, Li discloses the concentrated layer is formed from a slurry comprising the cellulose 
	Regarding claim 16, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1, the concentrated layer Li discloses as modified in view of Stav is formed from a slurry comprising copolymer and one or both of the starch thickener and cellulose.  
	Regarding claim 17, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1, the concentrated layer Li discloses as modified in view of Stav is formed from a slurry comprising starch thickener, cellulose, and copolymer. 
	Regarding claim 18, in addition to the limitations of claim 1, Li discloses the first slurry optionally comprising an enhancing additive and the second slurry comprising the enhancing additive (e.g. ¶¶ [0007], [0009], [0010], [0012], [0013], [0023], [0025] – [0028], [0034], [0036], [0063], [0065] – [0067], [0100] – [0120]); the core having a dry density, the core defining first and second core faces in opposing relation (“board core” has “first and second core faces”, e.g. “core” 24 has “first face” 26 and “second face” 28: e.g. Fig. 1; ¶¶ [0007] – [0009], [0011] – [0013], [0021], [0022], [0037] – [0039], [0042], [0064], [0066], [0080], [0085], [0086]); the concentrated layer disposed in bonding relation to the first core face, the concentrated layer having a dry density of at least about 1.1 times higher than that of the board core (“concentrated layer” 18 has “second face” 22 facing the “core” 24 “first face” 26 and has the indicated dry density: e.g. Fig. 1; ¶¶ [0008], [0022], [0037], [0038], [0065], [0080], [0081]); and when the enhancing additive is present in the first slurry, the enhancing additive is included in a higher concentration in the second slurry than in the first slurry (e.g. ¶¶ [0007], [0009], [0012], [0013], [0025] – [0028], [0066], [0129]).
	Regarding claim 19, in addition to the limitations of claim 18, Li discloses the enhancing agent comprising a pregelatinized starch having a viscosity of from about 20 centipoise to about 700 centipoise when the viscosity is measured while the starch is subjected to conditions according to the VMA method (e.g. ¶¶ [0010], [0101], [0103], [0105] – [0116]). 
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Stav as applied to claim 1 above, and further in view of Dominowski (US 2011/0207854 A1).
	Regarding claim 11, although Li and Stav are not explicit as to the starch thickener being a starch ether derivative, this feature would have been obvious in view of Dominowski.

	Therefore, it would have been obvious to provide the starch thickener as a starch ether derivative, the rationale being the combination, or substitution, thereof does not change their respective functions as a thickener and yields a predictable result in thickening a slurry.
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Stav as applied to claim 1 above, and further in view of Perez (US 2017/0121227 A1) and “Sodium Starch Glycolate” (archived webpage for “Sodium Starch Glycolate”, archived 30 April 2017).
	Regarding claim 12, although Li and Stav are not specific as to the starch thickener being a sodium starch glycolate, this feature would have been obvious in view of Perez.
	Perez discloses sodium carboxymethyl ether is used as a thickener in cementitious hydraulic compositions, e.g. as a cellulose ether (e.g. ¶¶ [0006] – [0136], especially ¶ [0098]).  Sodium carboxymethyl ether is a synonym for sodium starch glycolate (“Sodium Starch Glycolate”, p. 1).
	Stav discloses the cellulose is a cellulose ether (e.g. ¶¶ [0032] – [0036]).
	Therefore, it would have been obvious to provide sodium starch glycolate as Perez discloses as the starch thickener, the rationale being the combination, or substitution, thereof does not change their respective functions as a thickener and yields a predictable result in thickening a slurry.
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Stav as applied to claim 1 above, and further in view of Chemstar (“Renaming GlucoStar Products to GlucoSol for Construction Materials Industry” blogpost dated 27 May 2014).
	Regarding claim 13, although Li and Stav are not specific as to the starch thickener has the molecular formula (C2H4O3)x · (Na)x, where X is the number of repeating units and is from about 1,800 to about 18,000, this feature would have been obvious in view of Chemstar.

	Li states thickeners soluble in cold water may be used because it allows for rapid viscosity increase (e.g. ¶¶ [0102], [0105], [0106], [0114], [0115]).  Li’s composite gypsum board pertains to construction panels (e.g. ¶ [0002]).
	Therefore, in view of the suitable properties for Li’s purposes, it would have been obvious to employ, e.g., GlucoSol 1148 as Chemstar suggests.  The examiner observes ¶ [0035] of the instant specification identifies GlucoSol 1148 as a suitable example of the starch thickener with the molecular formula.	
	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Stav as applied to claim 19 above, and further in view of Sang (US 2014/0113128 A1), as evidenced by Lu (US 2019/0062215 A1).
	Regarding claim 20, although Li and Stav are not specific as to the enhancing additive comprising at least one uncooked starch having a peak viscosity of from about 100 Brabender Units to about 900 Brabender Units when the viscosity is measured by putting the starch in a slurry with water at a starch concentration of 15% solids, and using a Viscograph-E instrument set at 75 rpm and 700 cmg, where the starch is heated from 25 °C to 95 °C at a rate of 3 °C/minute, the slurry is held at 95 °C for ten minutes, and the starch is cooled to 50 °C at a rate of -3 °C/minute, this feature would have been obvious in view of Sang.
	Sang discloses a commercial starch composition, namely Clinton 260 (e.g. ¶ [0021]), is an example of a starch composition useful for its efficiency at providing strength improvements in gypsum boards (e.g. ¶ [0016]) and reducing water addition requirements to maintain proper fluidity and viscosity and subsequent drying ease (e.g. ¶ [0020]).
	Lu states the Clinton 260 starch composition is an uncooked starch having a peak viscosity of 451 Brabender Units when the viscosity is measured by putting the starch in a slurry with water at a starch concentration of 15% solids, and using a Viscograph-E instrument set at 75 rpm and 700 cmg, where the starch is heated from 25 °C to 95 °C at a rate of 3 °C/minute, the slurry is held at 95 °C for ten 
	In view of the advantages Sang describes of Clinton 260 relating to fluidity and viscosity, one of ordinary skill in the art would have understood the properties thereof Lu describes affords the aforesaid advantages.
	Therefore, it would have been obvious to provide the uncooked starch having a peak viscosity of 451 Brabender Units when the viscosity is measured by putting the starch in a slurry with water at a starch concentration of 15% solids, and using a Viscograph-E instrument set at 75 rpm and 700 cmg, where the starch is heated from 25 °C to 95 °C at a rate of 3 °C/minute, the slurry is held at 95 °C for ten minutes, and the starch is cooled to 50 °C at a rate of -3 °C/minute Sang discloses, as evidenced by Lu, as the enhancing additive in order to efficiently provide desirable strength and reduce the water needed to be added, thereby improving drying efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783